DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. On page 10 of the Remarks, Applicant argues: “the at least one processor in the present application is configured to "estimate the predicted distance to the external object before transmitting the at least one signal" and "determining the length of the Golay sequence before transmitting the at least one signal."”, whereas detecting the distance at step S11 of Matsuura is performed after wave transmission/reception S4.   The argument is not persuasive because step S11 of Matsuura does not correlate to the claimed step of “estimating a predicted distance”. Rather, Matsuura discloses at [0083]: 
“When transmission signal is digitally-modulated for transmission and a distance to the detection object is short, the longer a code sequence length is, it is more likely to have a longer overlapping time between the transmission wave and the reflected wave, thereby making it difficult to detect an object. On the other hand, if the code sequence length is short, it is less likely to have such an overlapping time between the transmission wave and he reflected wave, thereby making it easier to detect the detection object even when a distance to the object is short.  In other words, when the stopping vehicle starts to travel, it may be more important to detect the detection object existing very closely to the subject vehicle or hiding behind something very close to the subject vehicle, thereby increasing the necessity of detecting a closer detection object, which is closer to the subject vehicle than the time of traveling.  
[0084] Therefore, in the configuration of the first modification example, the length of the code sequence is changed/switched periodically when it is determined that the subject vehicle is stopping.”

That is, Matsuura “estimates a predicted distance to the external object”, i.e. whether the target distance is predicted to be short or not by determining if the subject vehicle is stopping, then determines a sequence length to be included in a subsequent signal for recognizing the object (i.e. the signals used to detect the actual distance at S11).  The estimation and length determination each occur before transmitting the signal having this sequence length, as in the currently claimed invention. 
On pages 10-11 Applicant argues “changing the length of the code sequence in Matsuura is performed after "detecting target object (S10)", and thus, determining the length of the code sequence is performed after transmission/reception process (S4). (While determining the length of the Golay sequence is performed before transmitting the at least one signal in the present application.)”. The argument is not persuasive first because it is not clear from the argument or disclosure that Matsuura necessarily requires this, as it does not appear that the target object must first be detected in order to determine if the subject vehicle is stopping. Regardless, Matsuura discloses a repeating process.  The code length in Matsuura is determined repeatedly; this determination may be after some transmissions but clearly is before others, as the code length determination is made in order to set the length for the subsequent transmission and object detection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (2012/0314541) in view of Kishigami (2017/0299711).
Regarding claims 1, 4, 6, 15, 18, and 20, Matsuura discloses an electronic device (Fig. 1) comprising: a wireless communication module (6) configured to transmit a signal for recognizing an external object (e.g. [0061]); at least one processor (18) operably connected to the wireless communication module; and at least one memory (implicitly paired with microcomputer/processor, e.g. [0032]) operably connected to the at least one processor, wherein the at least one memory is configured to store instructions for causing the at least one processor, when executed, to: estimate a predicted distance to the external object, determine, in proportion to the estimated predicted distance, a length of a sequence included in a signal for recognizing the external object, the length determined as one among a plurality of sequence lengths preconfigured based on the estimated predicted distance, and control the wireless communication module so as to transmit at least one signal including a sequence having the determined length ([0083]-[0088]; it is estimated/predicted whether an external object is at a short distance or is more distant, and code length for the transmission signal is selected accordingly. Also note [0117] disclosing various types of transmission waves).  Accordingly, Matsuura likewise discloses a method of estimating a predicted distance to an external object; determining, based on the estimated predicted distance, a length of a sequence included in a signal for recognizing the external object; and transmitting at least one signal including a sequence having the determined length.
Matsuura does not specify that the sequence is specifically a Golay sequence but instead discloses that the sequence included in the transmission signal may be Barker code or others, and is not limited to the sequence type ([0118]).  
Kishigami discloses a similar module to transmit a signal for recognizing an external object and discloses Golay along with Barker and other code sequences as known alternative pulse compression codes as options (e.g. [0064]).  In view of the disclosure of Matsuura concerning sequence types and the disclosure of Kishigami, it would have been obvious to one of ordinary skill in the art to select Golay sequences for the disclosed invention of Matsuura for the conventional Golay advantage of ideal autocorrelation properties with predictable results. 
Regarding claims 2 and 16, Matsuura discloses receiving at least one signal which is a reflection and return of the at least one transmitted signal from the external object; acquiring, based on the at least one transmitted signal and the at least one received signal, a property of the external object; and recognizing, based on the acquired property of the object, the object (e.g. [0059]-[0060], or [0061]).
Regarding claims 3 and 17, Matsuura discloses that the estimating is based on “a type of application…” , e.g. whether the object was already detected or not ([0088]).
Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Kishigami as applied to claims 4 and 18 above, and further in view of Galambos et al. (2015/0029151).
Matsuura does not disclose configuring the plurality of preconfigured Golay sequence lengths, based on a state of the electronic device, the state including an intensity of a peripheral noise signal. Galambos discloses an object detecting electronic device and method where Golay sequences are employed.  Galambos teaches defining a length of the Golay sequence responsive to the noise environment ([0034]) among other factors.  It would have been obvious to one of ordinary skill in the art to configure the preconfigured Golay sequence lengths of Matsuura in view of Kishigami based on the intensity of a peripheral noise signal in order to improve detection by increasing gain as suggested by Galambos.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646